Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 24 is objected to because of the following informalities:  2nd line, “(2):has” appears to be a typographical error.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  3rd line, “(2a,2c),said” appears to be a typographical error (needs a space after the “,”).  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  5th line, “level,said” appears to be a typographical error (needs a space after the “,”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-28, 30-33, 35, and 36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Crawford (US20040154603), which shows all of the claimed limitations.  Crawford shows: 
24. (New) A grill, comprising a body 12,14,16,18,22, a cooking grate 112 and a charcoal grate 40, wherein the charcoal grate has a top side and a bottom side and is permeable to air (fig. 4,5), has at least two parts 44, said at least two parts being disposed tiltably and forming a space for fuel in their tilted position, said at least two parts are tiltable at an angle of 0 to 90 degrees relative to a use level (fig. 2,5,6), said at least two parts are attached tiltably to the body by means of round bolts 108, and comprises holes on its top and bottom sides (fig. 4).  
25. (New) The grill according to claim 24, wherein said at least two parts can be held in their tilted position by a movable bolt or a movable rod 72 and said at least two parts are releasable by moving said bolt or said rod and are movable into an essentially non-tilted position by the effect of gravity (fig. 6; para. 0031,0042).  
26. (New) The grill according to claim 24, wherein said at least two parts have suitable recesses 104,106 with which the round bolts engage (fig. 4,5), said at least two parts optionally being held in their tilted position by a locking mechanism 32,34.  
27. (New) The grill according to claim 24, wherein at least one damping element (friction) that decelerates the movement of the at least two parts from their tilted position into their essentially non-tilted position and thus prevents the fuel from being undesirably scattered is disposed at the body, at the at least two parts or at the round bolts (friction between the round bolts and recesses, as well as between the at least two parts and the housing walls 12,110 – fig. 5,6).  
28. (New) The grill according to claim 24, wherein it comprises at least one third part 44 (fig. 4), said third part being removably disposed in a holding device 102 that is attached to the body and serving as a support surface for the fuel (fig. 6).  
30. (New) The grill according to claim 24, wherein directional baffles 12,16,76 for charcoal are disposed on the body (fig. 2,5,6).  
31. (New) The grill according to claim 24, wherein the charcoal grate is hollow (fig. 4).  
32. (New) The grill according to claim 24, further comprising an ash pan 36.  
33. (New) The grill according to claim 28, wherein carrying handles (fig. 4, the outer member of part 44 that connects 104 and 106 satisfies the broadest reasonable interpretation of the term “handle”) are disposed on the third part.  
35. (New) The grill according to claim 24, wherein the body has a pull-out starter pan 50.  
36. (New) The grill according to claim 24, wherein limiting members that form the space for the fuel together with the top side of the at least two parts are disposed on said at least two parts (fig. 4, the outer member of part 44 that connects 104 and 106 satisfies the broadest reasonable interpretation of the term “limiting members”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US20040154603), which discloses substantially all of the claimed limitations.  
Nevertheless, Crawford fails to specifically recite the material as sheet metal.  
The particular material used is simply a matter dependent on availability and cost.  This material is well within the knowledge and ability of one of ordinary skill in the art.  Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention disclosed by Crawford, so as to satisfy considerations of availability and cost.

	
Allowable Subject Matter
Claims 34 and 37-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

June 17, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762